Citation Nr: 0502063	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for schizophrenia for the period prior to December 
20, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for schizophrenia/post-traumatic stress disorder for 
the period from December 20, 2000.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant
E. Schaefer, observer


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a July 2000 rating decision, the RO denied an 
increased rating for schizophrenia and determined that new 
and material evidence to reopen a claim for service 
connection for a back disability had not been submitted.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  

In a January 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and, in 
conjunction with the veteran's service-connected 
schizophrenia, assigned an evaluation of 30 percent 
disabling.  Although this rating represents an increase from 
the 10 percent assigned for the veteran's schizophrenia, the 
veteran has not indicated that he is satisfied with this 
rating.  Thus, the claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  Accordingly, the Board 
has characterized the issues as listed on the title page.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to December 20, 2000, the veteran's 
schizophrenia manifested in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

2.  For the period from December 20, 2000, the evidence is in 
relative equipoise as to whether the veteran's 
schizophrenia/PTSD symptoms result in occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

3.  In an October 1996 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a back 
disability.  

4.  The evidence received since the October 1996 Board 
decision includes evidence that was not previously considered 
and which bears directly and substantially on the specific 
matter of whether the veteran's back disability is related to 
service and, when considered alone or together with all of 
the evidence of record, it has significant effect upon the 
facts previously considered.


CONCLUSIONS OF LAW

1.  For the period prior to December 20, 2000, the criteria 
for a disability rating in excess of 10 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2004).

2.  For the period from December 20, 2000, resolving all 
reasonable doubt in favor of the veteran, the criteria for a 
disability rating of 50 percent, but no more, for 
schizophrenia/post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2004).

3.  The evidence received since the October 1996 Board 
decision that denied service connection for a back disability 
is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a November 2003 letter, VA 
informed the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate a claim for an increased rating.  Specifically, 
VA asked the veteran to submit current evidence showing that 
his disability has increased in severity.  In addition, VA 
provided the veteran with a copy of the appealed July 2000 
rating decision, November 2000 Statement of the Case, and 
February 2004 Supplemental Statement of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Specifically, the documents 
contained the pertinent provisions of VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the November 
2003 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claim.  Thus, the Board finds that the veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claim.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA exam report, and statements made by the 
veteran in support of his claim.  The Board observes that all 
available private medical records have been obtained.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original July 2000 rating decision predated the 
VCAA, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the November 2003 letter, along with the above-
mentioned correspondences, and subsequently re-adjudicated 
his claim in January 2004.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  In sum, the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA or 
its implementing regulations.  Therefore, the Board finds 
that the veteran is not prejudiced by the Board's review of 
his claim on the basis of the current record.  See Bernard, 
supra.  




Increased Ratings for Schizophrenia/PTSD

Factual Background

The record contains a February 2000 report of a VA exam 
conducted at the veteran's correctional institute.  The 
veteran indicated that his problem was mostly with his back 
that caused him to stop work and lose his house.  The loss of 
housing along with income were the precipitating factors in 
his assaulting someone at a homeless shelter that led to his 
incarceration for assault with a deadly weapon.  The veteran 
also stated that he has a "nerve problem."  He stated that 
he cannot go to sleep without medication and is extremely 
agitated if others try to wake him.  He cannot work in some 
areas of the correctional facility because of loud sounds 
that make him jumpy.  He stated that people call his 
condition "shell shock."

The report notes that the veteran was first hospitalized in 
March 1971 with the delusion that his aunt and uncle were 
trying to harm him.  He stated that they had put drugs in his 
food or in a possum that he had a week prior to admission.  
After three days, he was released against medical advice.  
The examiner reported that the discharge note had a hand 
written diagnosis of schizophrenia, paranoid type.  The 
veteran was again admitted in June 1974 with behavior 
described as bizarre with peculiar behavior, withdrawn, and 
nervous for the past several days.  He had also been mute up 
to that admission.  He was discharged against medical advice 
only five days later with the diagnosis of schizophrenia, 
chronic undifferentiated type.  He was admitted as a probate 
admission against his will in May 1976 because he was 
paranoid and irrational.  He had told someone that his family 
was trying to poison him and that his heart had stopped 
beating.  He was again diagnosed with schizophrenia, paranoid 
type, and discharged with medication.  One more 
hospitalization was noted from December 1977 to January 1978, 
at which time the veteran was diagnosed with schizophrenia.

In addition, the examiner noted that there are several 
diagnoses in the record but that they generally support 
either PTSD or schizophrenia, with an occasional reference to 
alcohol and substance abuse.  The veteran has been an inmate 
since October 1994 and is being treated for PTSD.  He is 
taking medication at night to help with sleep, and he had 
been on anticonvulsants, most likely to control his temper.  
He was most recently evaluated at the correctional facility 
in May 1997 and given a diagnosis of history of PTSD, 
borderline personality, and a GAF (global assessment of 
functioning) score of 60.  Prior to that, in February 1996, 
he was given a diagnosis of PTSD and personality disorder not 
otherwise specified.  He was also seen in August 1995 and 
given a diagnosis of PTSD and personality disorder not 
otherwise specified.

Mental status exam revealed a normal appearing man with a 
short beard that is neat and clean.  He is sober and at times 
angry at the VA, but this is well controlled.  He denied 
suicidal thoughts.  He gets angry periodically but only when 
provoked.  He became a Muslim a year ago and is careful of 
what he eats, and he manages to pray five times per day.  He 
reports flashbacks and states that he hears a baby's voice 
crying at night.  He avoids areas with loud sounds because he 
startles easily.  He used to think that he was being poisoned 
and that the television was talking to him, but these have 
not happened in some time.  He also reports that he heard 
voices in the attic.  

The veteran was able to adequately perform several tasks such 
as serial 7 subtractions.  He was able to remember four 
objects, even with a short intervening task.  He was unable 
to interpret complex proverbs, but his social judgment 
appeared to be appropriate.  

The results of a February 2000 MMPI-2 indicated that the 
veteran was probably responding similar to persons who are 
described as straightforward and honest in their responses.  
The February 2000 PAI, however, displayed a pattern similar 
to persons described as defensive and wanting to minimize 
their symptomatology.  On the PAI, all clinical scales were 
within normal limits.  There was elevation only on the 
somatization sub-scale.  This clinical pattern is consistent 
with the more valid MMPI-2 which has an elevation on 
hypochondriasis scale, which, along with the health content 
scale and bizarre mentation scales, was elevated.  The 
profile on the MMPI-2 is similar to persons who are described 
as harboring excessive body concerns, numerous vague somatic 
complaints, and undefined complaints such as gastric upset, 
fatigue, and physiological weakness.  They typically have 
longstanding health concerns resulting in periods of reduced 
efficiency.  In addition, persons with this profile often 
have difficulty sleeping.  PTSD and substance abuse scales 
were not elevated.  The elevation on the bizarre mentation 
scale suggests that the veteran sees himself as someone who 
may have had more bizarre experiences than most people.  

The examiner concluded that all the evidence suggests a 
history of both PTSD and psychotic disorder, probably 
schizophrenia.  The examiner added that the present 
evaluation and especially psychological testing suggest only 
minimal problems, and that it may be the result of the 
veteran being in a very controlled environment, on 
medication, or in anticipation of the parole board, and the 
need to do well before being seen that reduced the symptoms.  
The examiner noted, however, that the following diagnoses 
appear to be applicable: on Axis I, schizophrenia, paranoid 
type by history only and PTSD by history; on Axis IV, 
problems relate to interaction with the legal system; and on 
Axis V, a GAF score of 80, minimal symptoms at this time.  

A May 2000 social worker summary sheet provides a history of 
insomnia, severe stress, and back pains, and of an 
undesirable discharge that of overturned and changed to PTSD.  
The summary also notes that the veteran has been receiving 
medication and mental health treatment since 1970, and that 
treatment has been sporadic until the veteran's 
incarceration.  The following diagnoses were provided: on 
Axis I, PTSD; on Axis II, borderline personality disorder; on 
Axis III, chronic back pain; on Axis IV, incarceration; and 
on Axis V, a GAF score of 60.  

The record also contains numerous VA mental health treatment 
notes.  

A November 2000 note shows that the veteran has a history of 
PTSD and that he was released from prison in June 2000.  His 
chief complaint was that he needed his medication.  The 
veteran reported a history of multiple hospitalizations for 
"shell shock syndrome," a suicide attempt by driving a car 
into the wall after breaking up with a girlfriend, and 
multiple episodes of violence.  He described the following 
symptoms: flashbacks about Vietnam, poor impulse control, 
irritability, inability to tolerate both noise (reminds him 
of explosions) and quiet (anticipates trouble), 
hypervigilance, and poor sleep.  He also stated that he got 
into trouble several times because he always felt he had to 
respond as if he were in the war.  While in prison, the 
veteran was followed by a psychiatrist and apparently did 
well on medication.  Since his release in June, he has been 
in constant fear of not being able defend himself or of 
hurting others, thus he stays inside the house most of the 
time.  He reported feeling slightly depressed lately because 
of his financial situation.  He stated that he will not be 
able to support himself once he is out of his brother's 
house, and that he feels that he has been a burden to his 
brother, causing frequent fights between his brother and his 
brother's girlfriend.  

Exam showed the veteran to be alert, slightly anxious, 
slightly irritable, and answering questions appropriately 
with good eye contact.  Speech was spontaneous and 
productive.  Affect was anxious and irritable, and mood was 
depressed.  There were no suicidal or homicidal ideations or 
paranoia.  Thought process was organized and there were no 
auditory hallucinations.  Insight and judgment were fair.  
The examiner provided the following diagnoses: on Axis I, 
PTSD; on Axis II, antisocial traits; and on Axis III, 
hypertension and arthritis; on Axis IV, poor social support, 
jobless, and homeless; and on Axis V, a GAF score of 50.  The 
plan was to restart medication.  

Another November 2000 note shows that the veteran feels 
better on his medication.  He is not happy living with his 
brother who drinks and fights with his girlfriend constantly.  
He is working on his barber's license and hopes to be on his 
own eventually.  He is upset with the "system" and claims 
to have been trying to get disability for 30 years.  He 
reported bad dreams but refused to give any detail because 
his religion prohibits him from doing so.  The veteran was 
alert, calm, comfortable, and answering questions 
appropriately with fair eye contact.  Speech was spontaneous 
and productive.  Affect was constricted and mood was better.  
There were no suicidal or homicidal ideations or delusions.  
Thought process was organized and there were no auditory 
hallucinations.  Insight and judgment were fair.  The 
impression was PTSD with antisocial traits.  The plan was to 
continue with medication.  

A January 2001 note shows that the veteran is not having any 
nightmares or flashbacks since being on his medication.  He 
spoke of his anger with the VA system and how he has been 
treated by the military and medical professions over the 
years.  He is a practicing Muslim so he does not drink or do 
illicit drugs.  He is living in the basement of one of his 
brother's homes.  There were no other complaints.  The 
veteran was alert and oriented with fair eye contact.  Affect 
was stern and mood was ok.  Speech was fluent.  There were no 
suicidal or homicidal ideations or delusions.  Thought 
process was organized and there was no PD.  Insight and 
judgment were fair.  The examiner provided the following 
diagnoses: on Axis I, PTSD; on Axis II, antisocial traits; 
and on Axis III, hypertension and arthritis; on Axis IV, poor 
social support, jobless, and homeless; and on Axis V, a GAF 
score of 70.  The plan was to continue with medication.  

A February 2001 note reflects that the veteran was at 
baseline regarding sleep, appetite, and mood, and that he is 
compliant with his medication.  He denied drug and alcohol 
use.  He still blamed the VA for his incarceration because 
they did not treat his PTSD or pinched nerve.  There were no 
spontaneous complaints but he did note worsened irritability, 
temper, and insomnia during the three weeks without 
medication earlier this month.  The veteran was alert and 
oriented times three with fair grooming and hygiene.  Eye 
contact was good.  Affect was contrary and mood was slightly 
irritable.  Speech was fluent.  There were no suicidal or 
homicidal ideations or delusions.  Thought process was 
organized and there was no PD.  Insight and judgment were 
fair.  The examiner provided the following diagnoses: on Axis 
I, PTSD; on Axis II, antisocial traits; on Axis III, 
hypertension and arthritis; on Axis IV, poor social support, 
jobless, and homeless; and on Axis V, a GAF score of 70.  The 
plan was to continue with medication.  

A March 2001 VA physical therapy note reflects a history of 
schizophrenia with anxiety, PTSD, and insomnia.  The note 
also reports that the veteran's anxiety limits most of his 
activities.  

A March 2001 note shows the veteran very angry and blaming VA 
for most of his problems.  The examiner noted the veteran to 
be very guarded, unable to pursue questions that would 
elaborate on his feeling of others and whether there is some 
degree of paranoia.  The veteran continues to have poor sleep 
pattern.  He is compliant with his medication but is not sure 
if it has been effective.  He had no other concerns.  The 
veteran was alert and oriented times three with fair grooming 
and hygiene.  Eye contact was good.  Affect was contrary and 
mood upset.  Speech was fluent.  There were no suicidal or 
homicidal ideations or delusions.  Thought process was 
organized and there was no PD.  Insight and judgment were 
fair.  The examiner provided the following diagnoses: on Axis 
I, PTSD; on Axis II, antisocial traits; and on Axis III, 
hypertension and arthritis.  The plan was to continue with 
medication.  

An April 2001 note shows that the veteran had difficulty with 
anger management and was going to call his probation officer 
to discuss his anger management with his brother's wife.  The 
veteran reported improved sleep pattern with no nightmares 
and occasional flashbacks during the day.  The veteran was 
alert and oriented times three with fair grooming and 
hygiene.  Eye contact was good.  Affect was controlled and 
mood was still angry.  Speech was fluent.  There were no 
suicidal or homicidal ideations or delusions.  Thought 
process was organized and there was no PD.  Insight and 
judgment were fair.  The examiner provided the following 
diagnoses: on Axis I, PTSD; on Axis II, antisocial traits; 
and on Axis III, hypertension and arthritis.  The plan was to 
continue with medication.  

A May 2001 note reflects that the veteran has noticed a 
change in his irritability and impulsiveness since starting 
on the new medication.  He reported no side effects.  There 
was little change in the flashbacks.  His mood was improved.  
The veteran spoke positively about his sons and his looking 
forward to beginning barber school.  The veteran was alert 
and oriented times three with fair grooming and hygiene.  Eye 
contact was good.  Affect was controlled and mood was better.  
Speech was fluent.  There were no suicidal or homicidal 
ideations or delusions.  Thought process was organized and 
there was no PD.  Insight and judgment were fair.  The 
examiner provided the following diagnoses: on Axis I, PTSD; 
on Axis II, antisocial traits; and on Axis III, hypertension 
and arthritis.  The plan was to continue with medication.  

A June 2001 note shows that the veteran was able to discuss 
how the government had caused all of his problems without any 
outward display of anger, presenting it matter-of-factly.  He 
feels that the medication has taken the edge off his anger.  
The veteran was alert and oriented times three with fair 
grooming and hygiene.  Eye contact was good.  Affect was 
controlled and mood was the same.  Speech was fluent.  There 
were no suicidal or homicidal ideations or delusions.  
Thought process was organized and there was no PD.  Insight 
and judgment were fair.  The examiner provided the following 
diagnoses: on Axis I, PTSD; on Axis II, antisocial traits; 
and on Axis III, hypertension and arthritis.  The plan was to 
continue with medication.  

Another June 2001 note reflects an improvement in mood since 
being on the new medication.  There were no other complaints 
or concerns.  The veteran was alert and oriented times three 
with fair grooming and hygiene.  Eye contact was diminished.  
Affect was controlled and mood was in better control.  Speech 
was fluent.  There were no suicidal or homicidal ideations or 
delusions.  Thought process was organized and there was no 
PD.  Insight and judgment were fair.  The examiner provided 
the following diagnoses: on Axis I, PTSD; on Axis II, 
antisocial traits; and on Axis III, hypertension and 
arthritis.  The plan was to continue with medication.  

A July 2001 note shows that the veteran is pleased that he 
has been accepted into barber college.  The veteran was still 
concerned about his living arrangements with his brother who 
abuses drugs but he knows that his barber license will afford 
him an opportunity to change locations.  He spent most of the 
session recalling Vietnam experiences.  He wants to devote 
his time to helping children because of the atrocities he has 
seen.  He was more positive and hopeful.  He feels that his 
medication has helped his mood tremendously.  There were no 
significant changes in nightmares or flashbacks.

The examiner noted that the veteran was oriented times three 
with good grooming and hygiene.  The veteran's eye contact 
was improved.  His affect was controlled and mood was much 
better.  His speech was fluent.  He has no suicidal or 
homicidal ideations or any delusions.  Thought process was 
organized and there was no PD.  Insight and judgment were 
fair.  The examiner provided the following diagnoses: on Axis 
I, PTSD; on Axis II, antisocial traits; and on Axis III, 
hypertension and arthritis.  The plan was to continue with 
medication.

An August 2001 note reports that the veteran is doing well 
with no new complaints and that he feels that his anxiety and 
depression are well controlled on his current medications.  

Another August 2001 note reflects that the veteran has been 
admitted to a barber college and that his stress level has 
been reduced as a result.  The veteran continued to live in 
his brother's basement with plans to relocate with his son as 
soon as they find a home.  His mood has improved and he 
thanks God for all the positive changes.  His brother's drug 
and alcohol use remains a concern for the veteran and he will 
be relieved to leave that environment.  He is sleeping 
variably but overall he feels rested.  He had no other 
complaints.  He has been compliant with his medication and 
feels that it has improved his ability to control his anger.  

The examiner reported that the veteran was oriented times 
three, that grooming and hygiene were good, and that eye 
contact was improved.  The veteran was smiling more and his 
mood was good.  His speech was fluent.  He had no suicidal or 
homicidal ideations or any delusions.  Thought process was 
organized and there was no PD.   Insight and judgment were 
fair.  The examiner provides the following diagnoses: on Axis 
I, PTSD; on Axis II, antisocial traits; and, on Axis III, 
hypertension and arthritis.  The plan was to continue with 
medication.  

A December 2001 note reflects that the veteran is doing well, 
that he has gone back to school, that he is now able to 
control his anger with no outbursts for a long time, and that 
he feels comfortable and is able to socialize.  The veteran 
denied drug and alcohol use and had no injurious thoughts.  
The veteran was alert, calm, and cooperative with spontaneous 
and productive speech.  His affect was constricted and mood 
was fine.  He was not suicidal, homicidal, or delusional.  
His thought process was organized, perception was without 
auditory hallucinations, and judgment and insight were good.  
The diagnosis was PTSD.  The plan was to continue with 
medication.

A February 2002 note reflects that the veteran has not been 
in school because he was made to do physical work like 
cleaning by his instructor.  He is upset about this and 
accordingly complained to the counselor.  He was suspended 
and is now waiting to hear from the board.  He stated that he 
initially wanted to hurt his instructor but realized that he 
would end up in jail again.  The examiner noted that it is 
unclear whether the veteran is paranoid about his instructor 
because the veteran stated that the instructor dislikes him 
because he "opens his mouth and complaints" unlike other 
students.  The veteran also sought help from a religious 
leader.  He denies problems with sleep or appetite or the use 
of alcohol or drugs.  The veteran was alert, calm, and 
cooperative.  Speech was spontaneous and productive.  Affect 
was constricted and mood was not good.  He was not suicidal 
or homicidal but perhaps paranoid.  His thought process was 
organized and perception was without auditory hallucinations.  
Judgment and insight were good.  The diagnosis was PTSD.  The 
plan was to continue with medication.

A March 2002 note states that the veteran is much calmer, 
that he is back at school, and that things are fine with his 
instructor.  The veteran's school counselor and spiritual 
leader apparently talked to school officials to "straighten 
things out," informing them of his medical/psychiatric 
history.  He feels that he is always being watched because of 
his legal history and sometimes cannot stand being around a 
lot of people.  He is most concerned about going back to 
prison.  He denied drug and alcohol use, hallucinations, and 
injurious thoughts toward himself and others.  The veteran 
was alert, calm, cooperative, receptive, appropriately 
dressed, and answered questions with good eye contact.  
Speech was spontaneous and productive.  Affect was blunted 
and mood was fine.  He was not suicidal or homicidal but 
displayed evidence of paranoia.  His thought process was 
organized and perception was without auditory or visual 
hallucinations.  Judgment was good and insight was minimal.  
The diagnoses were CPS (chronic paranoid schizophrenia) and 
PTSD.  The plan was to continue with one medication and 
change another.

An April 2002 note reflects that the veteran continues to be 
paranoid and feels he is being watched all the time because 
he is a convicted felon, stating that anyone can order that 
he be watched and investigated because of his criminal 
history.  The veteran reports no control over his life, 
stating that if he does what he wants to do he goes to jail.  
He is very upset with the government being after him all the 
time.  He denied injurious thoughts or any drug and alcohol 
use.  The examiner reported that the veteran was alert, 
cooperative, appropriately dressed, and answered questions 
with good eye contact.  His speech was spontaneous and 
productive.  Affect was constricted and his mood was ok.  He 
had no suicidal or homicidal ideations but was delusional.  
Thought process was organized and there were no auditory 
hallucinations.  Judgment was impaired and insight was 
minimal.  Diagnosis was CPS.  The plan was to discontinue 
with medication because the veteran was unable to pay and to 
restart another medication.  

A July 2002 note reflects that the veteran has not been to 
the clinic since April.  The veteran was quite upset because 
his fiancé just broke up with him.  He also just graduated 
from barber school this weekend.  He fears that he will have 
a "nervous breakdown."  He has been crying a lot this 
weekend.  He cannot help but think about his fiancé.  He has 
been taking his medications but he states that one of them 
hurts his throat.  He also stated that his concentration is 
fine but that his appetite and sleep are poor, and that he 
has difficulty speaking.  The examiner observed that the 
veteran was well groomed and made good eye contact.  The 
veteran exhibited some crying, PMA (psychomotor activity), 
normal speech, and dysphoric affect.  He was alert, oriented, 
polite, cooperative, and goal-directed.  He had no suicidal 
or homicidal ideations or delusions but reported auditory 
hallucinations.  Attention and concentration were fair.  
Insight and judgment were fair.  The assessment was 
schizophrenia, paranoid type by history, rule out PTSD, and 
adjustment disorder with depressed mood.  The plan was to 
continue with medication.

Also of record is a December 2003 VA exam report.  The report 
notes that the veteran is living with a roommate in an 
apartment.  He goes camping, plays cards, watches some 
television, and reads for entertainment.  He shares cooking, 
cleaning, paying bills, and house chores with his roommate.  
He works at a barbershop five days per week, six hours per 
day.  He goes to the gym each day after work and volunteers 
with a boxing program for children.  The examiner noted that 
the veteran describes being socially isolated but that he is 
among people most of the day.  The veteran does not feel 
close to people.  He reports no hobbies.  He enjoys 
volunteering but states that there was no fun in his life.  
He is able to manage all of his own self-care.

The examiner stated that the veteran has responded to 
medication management and has not been hospitalized since 
being released from prison in June 2000.  The veteran sees a 
psychiatrist regularly.  He has complained in the past of 
vague auditory hallucinations but at the exam he describes 
them more as rambling thoughts.  He feels the medication has 
been helpful.  He described his PTSD symptoms as quite 
similar to previous evaluations.  He has attitudinal and 
paranoid symptoms that he describes as starting in childhood.  
His most recent psychiatry note indicated that his depressive 
and anxiety symptoms are limited to the intermittent sadness, 
feeling of frustration and persistent worrying with 
occasional insomnia, and that these symptoms appear to be 
stress-related and do not seem to interfere with the 
veteran's functioning.  

The veteran reported daily intrusive recollections of 
Vietnam, some of which are distressing.  He has bad dreams 
about combat-related themes about once every two weeks, and 
he is frequently nervous but becomes angry when confronted 
with situations that remind him of Vietnam.  He did not 
complain of racing heart or sweating.  He feels nervous when 
he has to be in public and around a group of people he does 
not know.  In addition, the veteran does not particularly 
avoid talking, thinking, or confronting reminders of his 
combat experience, and will talk about Vietnam with other 
veterans.  He does avoid watching television because of 
inaccurate representations of Vietnam cause him to rage.  He 
isolates himself by only going to work and his volunteering.  
He has no interest in other recreational and entertainment 
activities.  He does not feel close to people and appears to 
have a limited range of emotions.  He has a sense that he 
will not live a full lifespan.  Furthermore, the veteran only 
sleeps for about three hours each night before waking, then 
is awake for up to one hour, then sleeps for another two to 
three hours.  He described feeling that he constantly needed 
to be on guard for something, but stated that it was how he 
was raised as a child.  He described some increased startle 
response and felt that he was very jumpy.  He is frequently 
irritable and depressed, and has frequent suicidal ideation.  
His concentration and his daytime energy level are fair.  He 
worries that he will hurt someone because of his easily 
provoked rage.  

Mental status exam showed the veteran cleanly and neatly 
dressed, alert, and cooperative with good eye contact.  He 
was oriented to time, place, and person.  His psychomotor 
activity was within normal limits.  Speech was clear and of 
normal volume and articulation.  Affect was mood congruent 
but did not vary much from a consistent irritation with 
questions.  He answered questions indirectly and 
nonspecifically, although when directed he was able to 
provide a concrete answer.  He expressed a lot of bitterness 
about not receiving VA benefits and blamed most of his 
problems, including murder and incarceration, on the 
government because "they took" his money.  Thought process 
was goal-oriented and had no derailment, loose or clanging 
associations, thought blocking, or neologisms.  He had no 
signs of delusional belief systems, but he noted that the 
government owed his race according to history.  He also 
thought the police, FBI, or the VA might be watching him to 
prove that he was not disabled.  He stated that he was very 
sensitive to teasing and thought other veterans ridiculed him 
because he did not receive the benefits he deserved.  

MMPI-2 revealed that the veteran fits a highly elevated 
profile of a person who appears to have understood the 
instructions and item content.  The veteran indicated that he 
has a high number of rare and odd symptoms, but the overall 
profile appears representative of his complaints.  The 
response pattern was suggestive of problems associated with 
psychosis.  The examiner noted that while this is not 
uncommon to PTSD this particular pattern is more suggestive 
of a psychotic disorder.  On the Mississippi Scale, the 
veteran scored in the low average range for combat veterans 
with PTSD.  On the Beck Depression Inventory II, he scored in 
the moderate range for depression.  On the Beck Anxiety 
Inventory, he scored in the mild to moderate range for 
anxiety.  

The examiner provided the following diagnoses: on Axis I, 
PTSD; on Axis II, personality disorder not otherwise 
specified with paranoid and antisocial traits; on Axis III, 
coronary artery disease and hypertension; on Axis IV, social 
isolation; and on Axis V, a GAF score of 58.  The examiner 
stated that the veteran meets the criteria for PTSD but that 
he does not meet the criteria for schizophrenia, and the 
veteran is not endorsing schizophrenia symptoms.  The 
examiner commented that the veteran expressed vague symptoms 
of psychosis that were plausible and easily explained by his 
other attitudes but that he saw no indication in the record 
why schizophrenia would be due to his military service.  In 
addition, the examiner stated that the veteran is 
experiencing a low moderate number and frequency of symptoms, 
and that the GAF score indicates the overall presence of 
symptom complaints, which apparently have minimal impact on 
his daily functioning.  The examiner concluded that the 
veteran's PTSD symptoms would likely cause some mildly 
reduced reliability, productivity, and efficiency; and mild 
to moderate interference in his ability to interact 
effectively.  The examiner added that the veteran appears to 
have the ability to manage his VA funds in his own best 
interest.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's psychiatric disability is evaluated under 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004).   

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

A.  Schizophrenia Prior to December 20, 2000

The veteran's schizophrenia is evaluated as 10 percent 
disabling prior to December 20, 2000, under Diagnostic Code 
9411.

After a careful review of the record, the Board finds that 
the preponderance of the evidence does not support a 
disability rating in excess of 10 percent for the veteran's 
schizophrenia prior to December 20, 2000.  

The Board notes that at the February 2000 VA exam the veteran 
stated that he cannot sleep without medication, that he has 
flashbacks, and that he avoids areas with loud sounds because 
he startles easily.  The Board also notes that after a 
battery of exams the examiner diagnosed the veteran with a 
GAF score of 80 and minimal symptoms.  In this regard, the 
Board observes that, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score between 71 and 80 indicates that symptoms, 
if present, are transient and expectable reactions to 
psychological stressors (e.g., difficulty concentrating after 
family argument); or that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  

The Board acknowledges that the VA examiner cited a May 1997 
report completed by the correctional facility that provided a 
GAF score of 60.  In this regard, the Board notes that the 
veteran filed his claim for an increased rating in December 
1999 and thus the May 1997 report is not as probative as the 
recent February 2000 report.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (indicating that in an increased rating 
claim it is the present level of disability that is of 
primary concern).  

Likewise, the Board notes the May 2000 social worker summary 
sheet providing a GAF score of 60 and observes that it is 
less probative than the diagnosis provided by the VA 
examiner, who is a medical professional.  Moreover, the 
summary only provided a history of insomnia, severe stress, 
and back pains.  In this regard, the Board observes that 
these symptoms alone do not support a GAF score of 60, which 
is indicated for moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV.

In addition, the Board notes the November 2000 VA treatment 
note providing a GAF score of 50.  In this regard, the Board 
observes that this assessment was made at a time when the 
veteran was not taking his medication and is thus not 
reflective of his overall disability picture.  Indeed, a 
subsequent treatment note shows that the veteran is doing 
better with his medication.

In sum, the Board finds that the veteran's schizophrenia 
disability more closely approximates the criteria for a 10 
percent disability rating for the period prior to December 
20, 2000.  

Furthermore, the Board has considered whether the veteran's 
schizophrenia presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's schizophrenia for the period prior 
to December 20, 2000.

B.  Schizophrenia/PTSD from December 20, 2000

The veteran's schizophrenia/PTSD is evaluated as 30 percent 
disabling from December 20, 2000, under Diagnostic Code 9411.

The Board notes that Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), held that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2004); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The record shows that the veteran has depressed mood, mild to 
moderate anxiety, suspiciousness and paranoia, chronic sleep 
impairment, no speech problems, no impairment of short- or 
long-term memory, organized thought process, and fair 
judgment.  The record also reflects two GAF scores of 70, 
that the veteran was comfortable and able to socialize, and 
that the veteran successfully applied to, attended, and 
graduated from barber college.  

On the other hand, the record also shows that the veteran has 
flattened affect, poor impulse control, impaired judgment, 
disturbances of mood, and difficulty in establishing and 
maintaining effective work and social relationships as 
evidenced by his trouble with his instructor and the breaking 
of his engagement by his fiancé.  

In sum, the Board observes that the veteran has symptoms that 
are reflective of both occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (criteria 
for a 30 percent evaluation) and occupational and social 
impairment with reduced reliability and productivity 
(criteria for a 50 percent evaluation).  

Given the evidence of record, the Board concludes that there 
is an approximate balance of positive and negative evidence 
regarding the veteran's claim.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  Consequently, the Board finds that the 
severity of the veteran's schizophrenia/PTSD symptoms meets 
the criteria for the assignment of a 50 percent evaluation 
for the period from December 20, 2000.  

The Board notes that at the December 2003 VA exam the veteran 
reported frequent depression and suicidal ideations, which 
are symptoms associated with the higher 70 percent 
evaluation.  The Board finds, however, that the veteran's 
disability picture more closely approximates the criteria for 
a 50 percent disability rating.  

Lastly, the Board notes that there appears to be no 
identifiable period of time since the effective date of 
service connection for the veteran's PTSD during which his 
psychiatric disability was more than 50 percent disabling.  
Thus "staged ratings" are inapplicable to this case.

Furthermore, the Board has considered whether the veteran's 
schizophrenia/PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 50 percent for the veteran's 
disability for the period from December 20, 2000.  

New and Material Evidence

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the veteran's request to reopen his claim was 
received in December 1999, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In an October 1996 decision, the Board determined that new 
and material evidence to reopen the previously denied claim 
for service connection for a back disability had not been 
submitted.  The record at the time of the Board decision did 
not contain evidence of an in-service back injury or a 
medical opinion relating such injury with the veteran's back 
disability.  The veteran was notified of the decision in 
October 1996.  The veteran nor the Board requested 
reconsideration of the October 1996 Board decision.  The U.S. 
Court of Veterans Appeals (now U.S. Court of Appeals for 
Veterans Claims) dismissed the appeal of that same decision.  
Thus, the October 1996 Board decision is final.  See 38 
U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 
20.1100(a).  Therefore, new and material evidence is needed 
to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

VA must review all of the evidence submitted since the 
October 1996 Board decision to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In the instant case, the veteran contends that he was a truck 
driver in service and that he injured his back from 
jumping/falling out of trucks upon mortar fire and from bumpy 
truck rides.  He also states that he injured his back by 
filling sandbags.  He further contends that he sought 
treatment for his back during service and that he received 
treatment in 1977, shortly after discharge, at a VA medical 
facility.  

In support of his claim to reopen, the veteran refers to both 
private and VA medical records.  The pertinent evidence 
received since the October 1996 Board decision consists of VA 
treatment notes and a November 2002 letter from the U.S. 
Armed Services Center for Unit Records Research (USASCURR).  
VA treatment notes show that the veteran is receiving 
treatment for his back disability.  The letter from USASCURR 
states that service records support the veteran's incurrence 
of mortar attacks while in Vietnam.  Indeed, this evidence 
was the basis of the grant of service connection for PTSD.  

The above evidence is new and material because it suggests 
that the veteran may have suffered a back injury in service 
and that his current back disability may be related to that 
in-service injury.  It is not merely cumulative of earlier 
evidence because the evidence on file at the time of the 
October 1996 Board decision did not contain evidence of an 
in-service back injury.  Thus, this evidence is new and 
material as contemplated by 38 C.F.R. § 3.156(a) and provides 
a basis to reopen the veteran's claim for service connection 
for a back disability.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a back disability because the 
outcome of this particular matter represents a favorable 
action by the Board.  See, e.g., Bernard, supra; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).


ORDER

A disability rating in excess of 10 percent for schizophrenia 
for the period prior to December 20, 2000, is denied.

A disability rating of 50 percent for schizophrenia/post-
traumatic stress disorder for the period from December 20, 
2000, is granted, subject to the provisions governing the 
award of monetary benefits.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened, and to this extent the appeal is granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a back disability, the Board may consider the 
merits of that claim only after ensuring that the veteran has 
received the notice and assistance contemplated by the VCAA 
and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

The Board notes the veteran's testimony that he began 
receiving treatment for his back from the Louis Stokes 
Cleveland VA Medical Center (VAMC) at the Wade Park division 
in 1977 and then from the Brecksville division beginning in 
1979.  The Board observes that records from these facilities 
are not of record.  In this regard, the Board observes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain records from the Wade Park 
division of the Louis Stokes Cleveland VAMC since 1977 and 
from the Brecksville division since 1979, and associate them 
with the claims file.

Fulfillment of the statutory duty to assist under the VCAA 
requires VA to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2004).

Since the underlying etiological basis for a back disability 
in the record on appeal has been called into question, the RO 
should schedule the veteran for a VA examination, to include 
a medical opinion as to whether his current back disability 
is related to service, to include jumping/falling off moving 
vehicles while under mortar attack.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to re-adjudicating the appellant's service 
connection claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all treatment 
reports from the Wade Park division of 
the Louis Stokes Cleveland VAMC since 
1977 and from the Brecksville division of 
the Louis Stokes Cleveland VAMC since 
1979.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature, extent, and 
etiology of his back disability.  The 
veteran's claims file, to include this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, including service medical 
records, the examiner should specifically 
state whether the veteran's current back 
disability is related to service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a back disability.  

4.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


